This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, STEPHENS, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                  Edwond M. HENDERSON
             Gunnery Sergeant (E-7), U.S. Marine Corps
                            Appellant

                             No. 202100060

                        Decided: 16 September 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                               Eric A. Catto

 Sentence adjudged 12 November 2020 by a special court-martial
 convened at Marine Corps Recruit Depot Parris Island, South Caroli-
 na, consisting of a military judge sitting alone. Sentence in the Entry
 of Judgment: reduction to E-1, confinement for 6 months, forfeiture of
 $1,155 pay per month for 2 months, and a bad-conduct discharge.

                            For Appellant:
                 Captain Daniel J. McCoy, JAGC, USNR

                               For Appellee:
                            Brian K. Keller, Esq.
               United States v. Henderson, NMCCA No. 202100060
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.




                                            2